Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Argument:
Svensby does not teach a plurality of open apertures. Further, it teaches away from the feature because of Svensby’s sealing ring. The suggestion is speculative.

Response:
Argument is unpersuasive. While Svensby does not explicitly teach a plurality open apertures, the structure of Collinson in view of Dorian, with the teachings of Svensby’s motivation, would have been obvious to one of ordinary skill in the art.

Argument:
Modifying Svensby’s sealing ring 250 to include apertures as suggested would prevent the sealing ring 250 from operating as originally intended to prevent the exudates from reaching peripheral areas of the border.

Response:
Argument is unpersuasive. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Svensby to include a plurality of open apertures, to further avoid vapor pockets. The open apertures can be structured such that vapor escapes the sealing ring, but exudates remain (such as placing the open apertures on the top side).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        28 July 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786